Citation Nr: 0812886	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  06-06 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent 
for chondromalacia, right knee.

2. Entitlement to a disability rating in excess of 10 percent 
for chondromalacia, left knee.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to June 
1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri that denied the veteran's claim of 
entitlement to a compensable disability rating for 
chondromalacia, bilateral knees, slight.  The veteran 
perfected a timely appeal of this determination to the Board.

In a July 2007 rating decision, the RO granted the veteran 
increased ratings of 10 percent each for chondromalacia, 
right knee, and chondromalacia, left knee.  In a January 2008 
rating decision, the RO assigned the 10 percent ratings 
effective the date of the veteran's original increased rating 
claim in October 2004.  However, because a disability rating 
of 10 percent does not represent the maximum rating available 
for either of the veteran's knee conditions, the propriety of 
the ratings remains an issue for appellate review.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

In March 2008, the veteran appeared and offered testimony in 
support of his claim before the undersigned member of the 
Board.  The veteran's testimony on that occasion has been 
transcribed and associated with his claims file.


FINDING OF FACT

Even considering any additional functional loss due to pain, 
weakness, excess fatigability, incoordination, or other such 
factors not contemplated in the relevant rating criteria, 
both the veteran's right knee chondromalacia and his left 
knee chondromalacia have been shown to approximate more 
closely limitation of knee flexion to 45 degrees than 
limitation of knee flexion to 30 degrees.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 10 
percent for chondromalacia, right knee, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5014, 
5257, 5260, 5261 (2007).

2. The criteria for a disability rating in excess of 10 
percent for chondromalacia, left knee, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5014, 
5257, 5260, 5261 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, October 2004 
and March 2006 letters to the veteran from the Agency of 
Original Jurisdiction (AOJ) specifically notified him of the 
substance of the VCAA, including the type of evidence 
necessary to establish entitlement to service connection, and 
the division of responsibility between the veteran and VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007), these 
letters essentially satisfied the notification requirements 
of the VCAA by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate his claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting that the veteran 
provide any information or evidence in his possession that 
pertained to the claim.

Also, during the pendency of this appeal, U.S. Court of 
Appeals For Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements apply to 
all five elements of a service connection claim, including 
the disability rating and effective date of the award.  The 
veteran was provided this notice in the March 2006 letter.  
As such, any notice deficiencies related to the rating or 
effective date were subsequently remedied.  Thus, the Board 
finds no prejudice to the veteran in processing the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

Furthermore, the Board notes the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-
Flores, the Court found that, at a minimum, adequate VCAA 
notice requires for an increased rating claim requires that: 
(1) VA notify the claimant that the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.

The October 2004 and March 2006 letters notified the veteran 
that he should provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
veteran's employment and daily life.  The March 2006 letter 
also notified the veteran that, should an increase in 
disability be found, a disability rating would be determined 
by applying relevant diagnostic codes, and provided examples 
of the types of medical and lay evidence that the veteran 
could submit or ask VA to obtain that were relevant to 
establishing entitlement to increased compensation.

The Board notes that the notice letter sent to the veteran 
did not inform him of any specific measurement or test result 
needed in order to obtain a higher evaluation.  However, the 
veteran's correspondence with VA, including a February 2006 
statement and September 2007 statement, which contain 
arguments with citations to numerous laws and VA regulations, 
including 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5003, reflect that the veteran had actual knowledge of 
the diagnostic criteria used to evaluate his knee 
disabilities.  Moreover, the Board notes that the veteran was 
provided numerous medical examinations by VA that included 
all measurements and tests relevant to the evaluation of his 
disabilities.  Thus, the Board finds any inadequate notice 
with respect to any specific measurement or test result 
involved in evaluating the veteran's disabilities to be 
harmless error, and that the veteran is not prejudiced by a 
final decision on the merits of the case.

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical records, VA medical treatment records, 
several VA medical examinations, statements submitted by the 
veteran's sister and brother-in-law, the veteran's testimony 
at his March 2008 Board hearing, and written statements from 
the veteran and his representative.  There is no indication 
that there is any additional relevant evidence to be obtained 
by either VA or the veteran.  The Board therefore determines 
that VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.

II. Increased Ratings

The veteran argues that he is entitled to disability ratings 
in excess of 10 percent for chondromalacia of the right and 
left knees.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in the veteran's condition, it is necessary to consider the 
complete medical history of the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Staged ratings are appropriate where there are multiple time 
periods with distinctly different degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  For an increased rating claim, VA focuses 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).

The veteran's chondromalacia of the left and right knees is 
rated by analogy under hyphenated Diagnostic Code (DC) 5014-
5260.  See 38 C.F.R. § 4.27.  DC 5014, for osteomalacia, is 
rated under DC 5003 for degenerative arthritis.

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, the disability is to be 
rated as follows: with X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent; with X- 
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Limitation of knee motion is rated under DC 5260 and DC 5261.  
Under DC 5260, the following evaluations are assignable for 
limitation of leg flexion: zero percent for flexion limited 
to 60 degrees, 10 percent for flexion limited to 45 degrees, 
20 percent for flexion limited to 30 degrees, and 30 percent 
for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 
5260.  Under DC 5261, the following evaluations are 
assignable for limitation of leg extension: zero percent for 
extension limited to 5 degrees, 10 percent for extension 
limited to 10 degrees, 20 percent for extension limited to 15 
degrees, 30 percent for extension limited to 20 degrees, 40 
percent for extension limited to 30 degrees, and 50 percent 
for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 
5261.

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The Board also notes that under DC 5257, for other impairment 
of the knee, the following evaluations are assignable: slight 
recurrent subluxation or lateral instability, 10 percent; 
moderate recurrent subluxation or lateral instability, 20 
percent; and severe recurrent subluxation or lateral 
instability, 30 percent.  38 C.F.R. § 4.71a, DC 5257.

Separate ratings under Diagnostic Codes 5260 and 5261 may be 
assigned for disability of the same joint.  VAOPGCPREC 9-
2004, 69 Fed. Reg. 59988, 59990 (2004).  Also, limitation of 
knee motion may be rated separately from recurrent 
subluxation or lateral instability of the knee.  See 
VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997).  Thus, it is 
possible to have separate ratings under DC 5260, DC 5261, and 
DC 5257.

The veteran was given a VA examination in November 2004.  On 
examination, the veteran reported that he could drive a car, 
but that he had to stop about every hour to get out and 
stretch and move around, and that his knees hurt after the 
first six miles.  He also reported that he had difficulty 
with steps, so that he had difficulty going into his 
backyard.  It was noted that he used no assistive devices 
such as crutches canes, braces, wheelchairs or a walker, but 
that he used knee braces of the soft type and did aquatic 
therapy.  On examination of the knees, the following was 
noted: the veteran said he was more comfortable when his 
knees were bent, which was consistent with chondromalacia; he 
had no valgus or varus of the knee when he stood; his posture 
was erect; after sitting one hour, the veteran pushed himself 
out of the chair and had a slight antalgic gait; as he 
walked, this resolved, and he had a normal gait; no body 
enlargement; no swelling, redness, or heat; no fusion in 
ether knee; he had no crepitus in the right knee, but, after 
repetitive motions, he had very mild crepitus in the left 
knee; there was no muscle atrophy; there were patella tracks 
normally, bilaterally, and no tenderness to palpation of the 
patella or surrounding area of the knee.  Passive and active 
range of motion after repetition was 0 to 130 or 140 
bilaterally, and pain was 3/10.  The veteran had negative 
drawer, McMurray, Lachman, and Apley tests.  There were no 
signs of any instability of either right or left knee.  He 
was able to walk on his heel, his toes, and tandem without 
complaints of pain.  When the veteran walked across the room 
with a normal gait, he pivoted on his left knee and had pain 
in the knee of 5/10, and no pain in the opposite knee.  After 
repetitive motion testing, it did not reveal instability, 
fatigue, lack of endurance, or incoordination.  X-rays showed 
normal knees with no bone, joint or soft tissue abnormalities 
seen.  The veteran was diagnosed as having subjective 
complaints of pain and slight decreased range of motion, with 
otherwise normal examination and normal x-rays.

December 2004 VA notes indicate that, on examination, the 
veteran had a long, easy gait, with no limp, knees bent 
easily, and there was no facial grimacing.

February 2005 VA medical treatment notes indicate that the 
veteran complained of bilateral knee pain times 5 days, 
denied any recent injury or falls, and reported that pain 
developed after walking a lot, and a history of a knee 
disorder.  On examination of the knees, there was no 
erythema, warmth, effusion, and there was tenderness, lateral 
joint line and infrapatellar area, on the right and left.  
The veteran was diagnosed as having chondromalacia of both 
knees, acute exacerbation.  On physical examination in March 
2005, the veteran was noted to walk with a cane favoring the 
left knee, knees had no effusion, there was minimal crepitus 
bilaterally, no erythema, normal range of motion, no popping, 
and full deep knee bend.

May 2004 magnetic resonance imaging (MRI) of the left knee 
indicated stable small vertical tear of the posterior horn of 
medial meniscus, with no acute bony abnormality.  It was 
noted that the reason for the examination was the veteran had 
had a change in the pain of the left knee for several months, 
and was walking with a cane.  

August 2005 VA treatment notes indicate that, on examination 
of the knees, the veteran had no edema, had good quads, and 
used assistive devices of cane and brace, and that his gait 
was within normal limits.  Flexion was noted to be 135 
degrees bilaterally, extension 0 degrees bilaterally, and 
flexion and extension strength was noted to be 5/5 
bilaterally.  It was noted that anterior drawer, valgus 
stress and varus stress tests were negative bilaterally, and 
that Apley's compression was negative for the right and 
slightly positive for the left.  Quad recruitment and 
straight leg raise were noted to be good.  The veteran was 
diagnosed as having other tear of cartilage or meniscus of 
knee, current.

The veteran was given another VA examination in December 
2005.  The veteran at the time reported the following: left 
knee daily pain, not characterized by flare-ups, with 
occasional swelling; that both knees had their pain levels 
increase with prolonged standing, stair climbing or any 
pivoting motions; that knees also got worse with prolonged 
sitting, such as during large car rides; that he wore a brace 
on the left knee and used a cane that gave him a little 
relief of the left knee; and that his activities of daily 
living affected were that he had pain with stair climbing and 
difficulty going up and down to the basement to do his 
laundry, and had pain with significant walking.  On 
examination, the following was noted: he had a slow, mildly 
antalgic gait favoring the left lower extremity; he used a 
straight cane in the right hand; both knees revealed no 
evidence of synovitis, edema or effusion; the right knee had 
no specific joint line tenderness; there was mild patellar 
compression pain; McMurray testing and drawer testing were 
negative; there was no medial or lateral instability on 
stressing; the left knee had negative drawer tests and there 
was no medial or lateral insatiability on stressing; range of 
motion in both knees was from 0 degrees extension to 140 
degrees around the patella; left knee had pain beginning at 
110 degrees and continuing throughout the arc; primarily, the 
pain was located in the medial compartment; repetitive motion 
testing revealed no further limitations or restrictions such 
as fatigue, incoordination or instability.  The veteran was 
diagnosed as having bilateral chondromalacia, patellae, and 
left torn medial meniscus.  The VA examiner opined that it 
was less likely than not that the veteran's torn medial 
meniscus of the left knee was related to, caused by, or a 
progression of his patellar chondromalacia.  He also opined 
that a great deal of the veteran's pain in the left knee 
seemed to come from the torn medial meniscus, that his 
baseline pain from the chondromalacia would more likely than 
not be similar to the right knee prior to the exacerbation of 
pain noted in February 2005.  The examiner noted that he 
veteran stated that he always considered his right knee as 
being the worse of the two prior to the February 2005 
exacerbation.

March 2006 VA records indicate that the veteran reported that 
this knee pain had got worse over time and it was at the 
point where he could not stand it anymore. 

The veteran was afforded another VA examination in May 2007.  
The May 2007 VA examination report also had a July 2007 
addendum.  The veteran then reported noticing intermittent 
swelling of both knees, having a problem going up and down 
steps, that prolonged standing while ironing clothes or 
washing dishes caused pain in the left knee and that, 
therefore, he bore weight on his right knee to reduce the 
discomfort, and that he had been wearing Don Joy braces on 
both knees and also used a cane.  On examination, the 
following was noted: the veteran walked with a cane in the 
right hand and favored right lower extremity; he had mild 
antalgic gait; he had Don Joy braces on both knees; he was 
able to get on the examination table without further 
assistance; examination of the knees did not reveal any 
evidence of erythema, edema or effusion; he had medial joint 
tenderness in both knees; patella appeared slightly 
prominent, but nontender; no crepitus was heard; on 
examination the left knee, he had a negative anterior drawer 
test, no valgus or varus instability, but McMurray's test was 
positive on medial compartment area; on range of motion 
testing, extension was to 0 degrees and flexion was to 100 
degrees, bilaterally; right knee had negative anterior drawer 
test and negative McMurray's test; and repeated motion of 
both knees revealed no further limitations such as fatigue, 
weakness, incoordination, or lack of endurance.  X-rays 
showed negative right knee and negative left knee.

The veteran submitted lay statements from his brother-in-law 
and sister.  The statement from the veteran's brother-in-law, 
dated in February 2006, indicates that the veteran had been 
unable to walk or leave his house due to pain in his knees, 
that he had been unable to drive his car and travel in a car 
due to difficulty getting in and out of the car, and that he 
had been unable to climb his four back steps.  A statement 
from the veteran's sister, dated in March 2008, indicates 
that, over the past year or so, the veteran's knees had been 
much worse, and that, when she spoke to him on the telephone, 
she was startled by frequent involuntary yells because of 
painful spasms, which lasted for minutes.

At his March 2008 Board hearing, the veteran testified as 
follows: that he wore leg braces all of the time; that, 
because his washer and dryer were in the basement, there were 
some periods of time when he could not go into the basement, 
because he knew he would not be able to get back out; that he 
had painful muscle spasms in both knees when he was sitting; 
that his knees popped when he moved them; that he did not sit 
up in bed because his knees were too painful; and that he 
sometimes yelled in pain.

After review of the record, the Board finds that the 
veteran's chondromalacia does not more closely approximate 
the criteria for a 20 percent disability rating under DC 
5260, or any other relevant diagnostic code, than those for a 
10 percent disability rating, for either knee.

Essentially, the medical evidence does not show that either 
knee disability approximates limitation of knee flexion to 30 
degrees or less.  The Board notes the statements from the 
veteran, his brother-in-law, and his sister regarding his 
knee pain, muscle spasms, and problems with activities such 
as walking up steps and traveling.  The Board also notes 
that, on medical examination, it has been noted that the 
veteran walks with a cane in the right hand, favors the right 
leg, has a mildly antalgic gait, and wears braces on both 
knees, and that the veteran has complained of pain on motion 
during his examinations.  However, the veteran's range of 
knee motion has been repeatedly tested on medical 
examination, and the most limited the veteran's flexion of 
either knee has been noted to be is to 100 degrees.  
Furthermore, the Board notes the following: August 2005 VA 
treatment notes indicate that, on examination of the knees, 
the veteran had no edema, had good quads, gait was within 
normal limits, flexion was noted to be 135 degrees 
bilaterally, extension 0 degrees bilaterally, and flexion and 
extension strength was noted to be 5/5 bilaterally; on 
December 2005 VA examination, repetitive motion testing 
revealed no further limitations or restrictions such as 
fatigue, incoordination, or instability; and, on May 2007 VA 
examination, repeated motion of both knees revealed no 
further limitations such as fatigue, weakness, 
incoordination, or lack of endurance.  In light of the 
medical evidence of record, even considering any additional 
functional loss due to pain, weakness, excess fatigability, 
incoordination, or other such factors not contemplated in the 
relevant rating criteria, both the veteran's right knee 
chondromalacia and his left knee chondromalacia have been 
shown to approximate more closely limitation of knee flexion 
to 45 degrees than limitation of knee flexion to 30 degrees.

The Board has considered the criteria of DC 5261 and DC 5257.  
However, the veteran's extension has not been noted to be 
limited, as extension has been noted to be to 0 degrees on 
all range of motion testing in the medical record.  Also, the 
veteran's knees have consistently been noted not to have 
lateral instability, and subluxation has not been noted in 
the medical record.  Thus, a separate rating under either DC 
5261 or DC 5257 in this case is not warranted.

Finally, the Board notes the veteran's additional left knee 
symptoms, beginning in February 2005, related to a torn 
medial meniscus of the left knee.  However, the veteran is 
service-connected for chondromalacia of the right and left 
knees, and there is no medical evidence relating any torn 
medial meniscus to chondromalacia.  Rather, the December 2005 
VA examiner opined that it was less likely than not that the 
veteran's torn medial meniscus of the left knee was related 
to, caused by, or a progression of his patellar 
chondromalacia.  Thus, to the extent that the Board has not 
addressed symptomatology related to a torn medial meniscus of 
the left knee that is not directly related to chondromalacia, 
the Board does not find such symptomatology to be 
determinative of the disability evaluations on appeal.

Accordingly, a disability rating in excess of 10 percent for 
either right knee chondromalacia or left knee chondromalacia 
is not warranted.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

1. Entitlement to a disability rating in excess of 10 percent 
for chondromalacia, right knee, is denied.

2. Entitlement to a disability rating in excess of 10 percent 
for chondromalacia, left knee, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


